      Case: 1:19-cv-04380 Document #: 24 Filed: 07/16/20 Page 1 of 26 PageID #:1184



                                  UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF ILLINOIS
                                       EASTERN DIVISION

     JESSICA K.,                                            )
                                                            )
                   Plaintiff,                               )       No. 19-cv-4380
                                                            )
                                 v.                         )       Magistrate Judge Susan E. Cox
                                                            )
     ANDREW M. SAUL, Commissioner of the                    )
     Social Security Administration,                        )
                                                            )
                    Defendant.                              )

                                MEMORANDUM OPINION AND ORDER

            Plaintiff Jessica K.1 appeals the decision of the Commissioner of the Social Security

Administration (“Commissioner”) denying her disability benefits. The parties have filed cross motions

for summary judgment.2 As detailed below, Plaintiff’s motion for summary judgment [dkt. 10] is

DENIED; Defendant’s motion for summary judgment [dkt. 17] is GRANTED.

I.     Background

       a.      Procedural History

            Plaintiff was born in 1979. [Administrative Record (“R.”) 32.] Plaintiff alleged a disability onset

date of March 15, 2015 in her applications for Disability Insurance Benefits (“DIB”) and Supplemental

Security Income (“SSI”).3 [R. 306-318.] On September 6, 2018, after an administrative hearing,

Administrative Law Judge (“ALJ”) Kimberly Cromer issued an unfavorable decision. [R 19-33.] Plaintiff


1     In accordance with Northern District of Illinois Internal Operating Procedure 22, the Court refers to Plaintiff only
by her first name and the first initial of her last name(s).
2     Defendant has filed a Response to Plaintiff’s Motion for Summary Judgment [dkt. 17] that seeks summary judgment
in its ad damnum paragraph, which the Court therefore construes as a motion for summary judgment.
3     There are multiple notations within the Administrative Record reflecting when Plaintiff might have filed for
benefits. Specifically, R. 306 indicates a protected filing date of August 15, 2015 for DIB; R. 308 and R 315 indicate a
protected filing date of July 14, 2016 for both DIB and SSI; and at R. 19, the ALJ’s opinion indicates without citation
that Plaintiff’s protected filing date for DIB and SSI is June 17, 2016. Finally, the index to the Administrative Record
classifies a document within the record as a “Statement of Good Cause for Untimely Filing,” (referring to R. 188-190)
but the Court cannot discern any more information from the index or the referenced letter concerning any late filing.
Regardless, as Defendant has not raised (and thus waived) the issue of timely filing, the Court considers Plaintiff’s claims
as timely filed.
     Case: 1:19-cv-04380 Document #: 24 Filed: 07/16/20 Page 2 of 26 PageID #:1185



requested Appeals Council review, which was denied on April 24, 2019. [R. 1-3.] Thus, the Decision of

the Appeals Council is the final decision of the Commissioner. Plaintiff, through counsel, filed the instant

action on June 28, 2019, seeking review of the Commissioner’s most recent decision. [Dkt. 1.]

      b.    Relevant Background

        Plaintiff graduated high school and attended one year of college. [R. 496.] Plaintiff “reported that

she was raped at the age of 16 but does not believe it had any effect on her life or symptoms.” [R. 495.]

Plaintiff was later married to a man who abused her, and was then in a relationship with an abusive

boyfriend. [R. 81.]

        Plaintiff stopped working in March 2015 because she “just flipped out.” [R. 74.] Her mother had

died a few months prior, she was in an abusive relationship, and her symptoms of depression, anxiety,

and bipolar disorder came to the forefront. [R. 74-75.] Being around people exacerbated her anxiety.

[R. 77.] She was unable to focus and would need to step away to take a break, and she also began missing

days at work. [R. 76-77.] Her managers never expressed any problems with this behavior. [R. 76.] During

her Behavioral Health Assessment, Plaintiff reported that she had quit her job because “it was ‘too much

spare time,’ and she would have a lot of time to think about things which made her symptoms worse for

her.” [R. 581.]

        Around March 2015, Plaintiff began to report anxiety and daily panic attacks with associated

palpitations, shortness of breath, and chest pain. [R. 469, 472, 474, 477.] In April 2015, Plaintiff reported

she was sexually assaulted by an acquaintance; she later filed a police report. [R. 82, 496-97, 477, 480, 582,

602, 624.] The day after her April 2015 acquaintance rape, Plaintiff was seen in the emergency department

for suicidal ideation but no plan; Plaintiff testified that she was hospitalized at this time (but the Court

cannot find any Record support that she was admitted). [R. 77, 472 (seen in ED), 496 (“held” at the

emergency room), 505 (not admitted), 529 (seen in ED, allowed to go home).] At the time, Plaintiff was

referred for specialized mental health services, including therapy, psychiatric medication management,


                                                      2
     Case: 1:19-cv-04380 Document #: 24 Filed: 07/16/20 Page 3 of 26 PageID #:1186



and in-home community support services. [R. 469, 472, 474, 477.]

        In June 2015, Plaintiff began receiving therapy from Melissa Kain, Q.M.H.P., and on June 18,

2015, Plaintiff underwent a Behavioral Health Assessment. [R. 495-501.] Mental status examination

revealed an anxious, depressed, and despairing mood, and Plaintiff “cried and trembled throughout most

of the assessment.” [R. 498.] Plaintiff reported getting along with her family and children, and that

“visiting with friends” was one of her activities. [R. 496-97.] Plaintiff also reported that she “wants to

find a job.” [R. 500.]

        In July 2015, she began receiving psychiatric care with Dr. Nageswara Nagarakanti, M.D. [R. 507.]

Plaintiff reported symptoms of isolation, decreased appetite and sleep, racing thoughts, edginess, crying

spells, and feelings of helplessness and hopelessness. [R. 500-505.] She also reported recurrent thoughts

of past physical abuse and the sexual assault that occurred in April 2015. Id. Dr. Nagarakanti diagnosed

Plaintiff with major depressive disorder, anxiety disorder, and PTSD. [R. 506.]

        In October 2015, Ms. Kain wrote a letter in support of Plaintiff’s disability application, opining

that Plaintiff was not psychiatrically stable as a result of debilitating mental illness, and thus, she was

unable to work. [R. 588-89.] In January and February 2016, Ms. Kain documented several incidents during

which Plaintiff injured herself by cutting. [R. 558, 563, 567.] On one such occasion, she went to the

emergency room, where the triage note indicated Plaintiff “wanted to hurt [her]self,” but denied any

suicidal ideation. [R. 638.]

        Plaintiff formally began receiving community support services in February 2016. [R. 26, 500, 775,

856-905.] These services were supposed to be provided once a week at Plaintiff’s home, but they often

occurred further apart, and many times only consisted of a short phone call between Plaintiff and her

case manager rather than a home visit. [R. 856-905.] The community support services Plaintiff received

consisted of, inter alia, listening to client’s stressors and issues of concern; providing assistance with

paperwork to receive public entitlements, loans, help paying utility bills, etc.; providing assistance with


                                                    3
     Case: 1:19-cv-04380 Document #: 24 Filed: 07/16/20 Page 4 of 26 PageID #:1187



gathering documentation and prerequisites for medical appointments or disability eligibility; and

occasionally accompanying Plaintiff to various governmental/public utilities. Id.

        In February 2016, Plaintiff reported to Ms. Kain that she had stopped her self-injurious behavior.

[R. 556.] She attributed the decrease in self-injury to having no contact with her abusive boyfriend, but

also mentioned she was considering letting him move in with her. Id. In April 2016, Dr. Nagarakanti

noted Plaintiff was somewhat less depressed, but was tearful during the session; the following month,

she was hyperverbal with racing thoughts and a euthymic mood.4 [R. 596-97.] Plaintiff’s March 2017, July

2017, January 2018, and March 2018 mental status examinations were relatively unremarkable, and

Plaintiff was encouraged to see a therapist regularly. Id.

        In April 2016, Plaintiff underwent a consultative psychiatric examination. [R. 686-89.] Cognitive

functioning was relatively unremarkable. [R. 688.] Mental status examination revealed an anxious,

nervous, and uneasy mood; speech quality was low, but interaction style was open. Id. The examiner

diagnosed Plaintiff with bipolar I disorder, most recent episode depressed. [R. 689.] The examiner noted

Plaintiff takes prescription medication, and works with a psychiatrist and two therapists. Id.

        In August 2016, Ms. Kain completed a Function Report in which she opined that Plaintiff’s

mental impairments affect her ability to remember, complete tasks, concentrate, understand, follow

instructions, and get along with others. [R. 389-96.] She noted that Plaintiff has fear and anxiety around

others and isolates herself, and has no family support or friends. [R. 394-95.] Later that same month, in

a second letter in support of Plaintiff’s disability application, Ms. Kain again opined that Plaintiff was not

psychiatrically stable due to debilitating mental illness, and is unable to work. [R. 774-76.]

        In August 2016, Dr. Nagarakanti signed off on a Psychiatric Report (that appears to have been

completed by Ms. Kain),5 opining that Plaintiff has serious limitations with the ability to independently


4
    Euthymia is defined as “1. Joyfulness; mental peace and tranquility. 2. Moderation of mood, not manic or depressed.
Stedman’s Medical Dictionary (Nov. 2014).
5
    Compare R. 389-96 with R. 770-73 and with 1052-55.
                                                          4
     Case: 1:19-cv-04380 Document #: 24 Filed: 07/16/20 Page 5 of 26 PageID #:1188



initiate, sustain, or complete tasks, understand, carry out, and remember instructions on a sustained basis,

respond appropriately to supervisors, coworkers, and customary work pressure, and perform tasks on an

autonomous basis without direct step-by-step supervision and direction. [R. 772.]

        In November 2016, Janesa Roman, M.H.P./B.A., one of Plaintiff’s case managers at the

Association for Individual Development, submitted a letter in support of Plaintiff’s request for

reconsideration of her disability application, in which Ms. Roman stated that Plaintiff continued to

struggle with low motivation, lack of self-care, psychiatric instability, financial instability, decreased

appetite, and decreased sleep. [R. 915-16.] She noted that Plaintiff exhibits functional impairment as a

result of her bipolar disorder, anxiety, and PTSD, and opined that her symptoms make it difficult for her

to obtain or sustain employment. Id. She explained that Plaintiff is always on edge, overwhelmed, and

shaky, and has been unable to maintain a job. Id.

      In June of 2018, Dr. Nagarakanti noted that Plaintiff’s “mental health has declined due to chronic

stressors including history of abuse and trauma from domestic violence, job loss, loss of family home,

etc.” [R. 1055.] Dr. Nagarakanti noted that Plaintiff has “frequent panic attacks that cause her to leave

work.” [R. 1054.] Dr. Nagarakanti also opined that Plaintiff “is unable to manage symptoms and life

stressors to work consistently.” [R. 1055.]

      Plaintiff testified at the Administrative hearing that a result of her PTSD, she cries daily and has a

hard time being around people. [R. 83.] Plaintiff reported that her symptoms make her get overwhelmed

when she has to do anything, particularly at work. [R. 86-87.] Plaintiff does not think she could even

handle a simple job where she did not have to talk to anyone much. [R. 88.] In an April 2016 Psychological

Evaluation, Plaintiff commented to the evaluator, “Physically I can work, but mentally, I haven’t been in

a space where I feel comfortable in a work-related environment.” [R. 687.] In April 2016, Plaintiff had

been applying for work, but gave up trying; Plaintiff reported that “she plans to return to work soon.” Id.

On October 7, 2016, Plaintiff reported to her case manager that she was fired from her job (seemingly


                                                     5
     Case: 1:19-cv-04380 Document #: 24 Filed: 07/16/20 Page 6 of 26 PageID #:1189



that very day) because she was “unable to work the schedule that was given to her by her boss…she was

never informed she was supposed to work today, so she did not go in.” [R. 891-92.]

     c.      The ALJ’s Decision

          On September 6, 2018, the ALJ issued a written decision denying Plaintiff disability benefits.

[R. 19-33.] At Step One, the ALJ found that Plaintiff had not engaged in substantial gainful activity since

her alleged onset date of March 15, 2015. [R. 22.] At Step Two, the ALJ found that Plaintiff had the

severe impairments of bipolar I disorder/depression; anxiety; and posttraumatic stress disorder

(“PTSD”). Id. The ALJ determined that Plaintiff’s acute sinusitis/asthma; hypoglycemia; history of sprain

of the left middle finger; history of alcohol abuse; and history of vasovagal syncope were nonsevere

impairments. [R. 22-23.] At Step Three, the ALJ determined that Plaintiff did not have an impairment or

combination of impairments that met or medically equaled the severity of one of the listed impairments

of 20 C.F.R. Part 404, Subpart P, App’x 1. [R. 23-25.] Before Step Four, the ALJ found that Plaintiff had

the residual functional capacity (“RFC”) to perform a full range of work at all exertional levels with the

following limitations: she must avoid concentrated exposure to temperature extremes and pulmonary

irritants; she can never climb ladders, ropes, or scaffolds, and cannot perform work around hazards or

unprotected heights; she cannot work with the general public as part of her routine job duties; she can

have only occasional interaction with co-workers and supervisors; she must be able to perform variable-

rate work, and cannot perform with work with an assembly line or work where the machine sets the pace;

she cannot perform tandem work; she is limited to simple, routine work with only occasional decision

making and changes in the work setting. [R. 25.] At Step Four, the ALJ determined that Plaintiff was not

capable of performing her past relevant work as a nurse assistant (DOT# 355.674-014); area supervisor,

retail (DOT# 185.117-014); or department manager (DOT# 299.137-010). [R. 31.] At Step Five,

however, the ALJ found Plaintiff capable of performing other jobs existing in significant numbers in the

national economy. [R. 32.] Because of these determinations, the ALJ found Plaintiff not disabled under


                                                    6
      Case: 1:19-cv-04380 Document #: 24 Filed: 07/16/20 Page 7 of 26 PageID #:1190



the Act. [R. 33.]

II.     Social Security Regulations and Standard of Review

        The Social Security Act requires all applicants to prove they are disabled as of their date last

insured to be eligible for disability insurance benefits. ALJs are required to follow a sequential five-step

test to assess whether a claimant is legally disabled. The ALJ must determine: (1) whether the claimant is

currently engaged in substantial gainful activity; (2) whether the claimant has a severe impairment; and

(3) whether the severe impairment (or combination of impairments) meets or equals one considered

conclusively disabling such that the claimant is impeded from performing basic work-related activities.

20 C.F.R. § 404.1520; 20 C.F.R. § 404.1523; 20 C.F.R. § 404.1545; 20 C.F.R. § 416.920(a)(4)(i)-(v). If the

impairment(s) does meet or equal this standard, the inquiry is over and the claimant is disabled. 20 C.F.R.

§ 416.920(a)(4). If not, the evaluation continues and the ALJ must determine (4) whether the claimant is

capable of performing his past relevant work. Cannon v. Harris, 651 F.2d 513, 517 (7th Cir. 1981). If not,

the ALJ must (5) consider the claimant’s age, education, and prior work experience and evaluate whether

she is able to engage in another type of work existing in a significant number of jobs in the national

economy. Id. At the fourth and fifth steps of the inquiry, the ALJ is required to evaluate the claimant’s

RFC in calculating which work-related activities she is capable of performing given his limitations. Young

v. Barnhart, 362 F.3d 995, 1000 (7th Cir. 2004). In the final step, the burden shifts to the Commissioner

to show that there are jobs that the claimant is able to perform, in which case a finding of not disabled is

due. Smith v. Schweiker, 735 F.2d 267, 270 (7th Cir. 1984).

        A court’s scope of review in these cases is limited to deciding whether the final decision of the

Commissioner of Social Security is based upon substantial evidence and the proper legal criteria. Scheck

v. Barnhart, 357 F.3d 697, 699 (7th Cir. 2004). “Substantial evidence is such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Barnett v. Barnhart, 381 F.3d 664, 668

(7th Cir. 2004) (citation and signals omitted). The Court reviews the ALJ’s decision directly, but plays an


                                                     7
       Case: 1:19-cv-04380 Document #: 24 Filed: 07/16/20 Page 8 of 26 PageID #:1191



“extremely limited” role in that the Court may not “reweigh evidence, resolve conflicts in the record,

decide questions of credibility, or substitute [its] own judgment for that of the Commissioner.” Elder v.

Astrue, 529 F.3d 408, 413 (7th Cir.2008); Young v. Barnhart, 362 F.3d 995, 1001 (7th Cir. 2004). Although

the Court reviews the ALJ’s decision deferentially, the ALJ must nevertheless “build an accurate and

logical bridge” between the evidence and his conclusion. Steele v. Barnhart, 290 F.3d 936, 941 (7th Cir.

2002) (internal citation omitted). The Court cannot let the Commissioner’s decision stand if the decision

lacks sufficient evidentiary support, an adequate discussion of the issues, or is undermined by legal error.

Lopez ex rel. Lopez v. Barnhart, 336 F.3d 535, 539 (7th Cir. 2003); see also, 42 U.S.C.§ 405(g). However, even

if reasonable minds could disagree about whether Plaintiff is disabled, the court must nevertheless affirm

the ALJ’s denial of benefits if it is adequately supported. Elder, 529 F.3d at 413.

III.        Discussion

            Plaintiff alleges the ALJ erred in three areas when evaluating her claims: (1) the Step Three

analysis; (2) the analysis of Plaintiff’s subjective symptoms; and (3) the adoption of consultative expert

opinions over the opinions of Plaintiff’s treaters. In all three arenas, Plaintiff largely asks the Court to

reweigh the evidence, which the Court is unable to do. See Young, 362 F.3d at 1001. As such, the Court

cannot find that the ALJ failed to do a thorough job in her denial of Plaintiff’s disability benefits, and the

Court must therefore affirm the final decision of the Commissioner as discussed below.

       a.      Step Three Analysis

            Plaintiff asserts the ALJ did not give meaningful enough analysis to her Step Three analysis to

explain the restrictions she ultimately included in Plaintiff’s RFC. The Court disagrees; at its core,

Plaintiff’s challenge is a subjective disagreement with the ALJ’s judgment, which is not a basis for reversal.

See Stephens, 888 F.3d at 327.

            Once again, at Step Three, an ALJ is to assess whether a claimant has an impairment or

combination of impairments that meet or medically equal the severity of one of the listed impairments


                                                       8
     Case: 1:19-cv-04380 Document #: 24 Filed: 07/16/20 Page 9 of 26 PageID #:1192



of 20 C.F.R. Part 404, Subpart P, App’x 1. As to the listings themselves, the medical criteria for the listings

are set at a higher level than the statutory disability standard because the listings are “designed to operate

as a presumption of disability that makes further inquiry unnecessary.” Sullivan v. Zebley, 493 U.S. 521, 532

(1990); see also Ronald B. v. Berryhill, 2019 WL 2173776, at *2 (N.D. Ill. May 20, 2019). To support reversal,

Plaintiff bears the burden of identifying the evidence to prove her “impairments satisfy all of the various

criteria specified in the listing” and, thus, she would have satisfied the Step Three criteria if the ALJ had

considered the relevant issues. Ribaudo v. Barnhart, 458 F.3d 580, 583 (7th Cir. 2005); Heuschmidt v. Colvin,

2015 WL 7710368, at *3 (N.D. Ill. Nov. 30, 2015); see also 20 C.F.R. § 404.1525(d).1.

        To satisfy a mental impairment listing, Plaintiff had to prove that she met the severity criteria of

either Paragraph B or Paragraph C. See 20 C.F.R. Pt. 404, Subpt. P, App. 1, §§ 12.04, 12.06, 12.15. To

satisfy the Paragraph B criteria, plaintiff had to prove an “[e]xtreme limitation of one, or marked limitation

of two” of four areas: understanding, remembering, or applying information; interacting with others;

concentrating, persisting, or maintaining pace; and adapting and managing oneself. Id. To satisfy the

paragraph C criteria, she had to prove a “serious and persistent” mental disorder with evidence of both

(1) ongoing medical treatment, mental health therapy, psychosocial support(s), or a highly structured

setting(s) and (2) marginal adjustment, meaning “minimal capacity to adapt to changes in your

environment or to demands that are not already part of your daily life…” Id. Section 12.00 clarifies that

marginal adjustment “means that your adaptation to the requirements of daily life is fragile,” with

evidence showing “that changes or increased demands have led to exacerbation of your symptoms and

signs and to deterioration in your functioning; for example, you have become unable to function outside

of your home or a more restrictive setting, without substantial psychosocial supports…” Id. § 12.00G2c.

This level of deterioration “may have necessitated a significant change in medication or other treatment”

or required hospitalization. Id.

        Plaintiff begins her first argument by stating that she “does not argue that the ALJ should have


                                                      9
    Case: 1:19-cv-04380 Document #: 24 Filed: 07/16/20 Page 10 of 26 PageID #:1193



found listing level severity.” [Dkt. 10, p. 8.] Instead, Plaintiff asserts the ALJ did not give “any meaningful

analysis” at Step Three to explain the restrictions she included in the RFC finding, which, in turn, led to

an inadequate RFC assessment later. Id. However, as set forth above, the ALJ’s task at Step Three is to

assess whether Plaintiff proved her impairments satisfied all requirements of a listing – in fact, as the

ALJ’s decision explains, the “limitations identified in the ‘Paragraph B’ criteria are not a residual

functional capacity assessment but are used to rate the severity of mental impairments at steps 2 and 3 of

the sequential evaluation process” [R. 24.]; see 20 C.F.R. § 404.1520a(d)(1)-(2). The RFC assessment

comes after Step Three. Id.; 20 C.F.R. § 404.1520a(d)(3) (if SSA finds severe mental impairments that do

not meet or equal any listing, “we will then assess RFC”); Young, 362 F.3d at 1000 (ALJ considers RFC

“[a]t the fourth and fifth steps”).

        Therefore, what Plaintiff asks the Court to do in her first argument is to assess how adequately

the ALJ analyzed the medical evidence during the Step Three analysis. The evidence the ALJ considered

– Plaintiff’s performance during psychological testing at the consultative examination, her reported ability

to get along with authority figures and history working with others, and her ability to concentrate on

activities and perform household tasks – is evidence ALJs are instructed to consider at Step Three. See 20

C.F.R. Pt. 404, Subpt. P, App. 1, § 12.00F3 (in rating the degree of limitation, ALJs consider all relevant

medical and non-medical evidence, as well as the claimant’s activities). The Court finds the ALJ’s decision

shows she considered Plaintiff’s subjective reports of limitations and weighed them along with relevant

record evidence of Plaintiff’s functioning in making a judgment about Plaintiff’s degree of restriction in

each Paragraph B area. [R. 23-24.]

        Specifically, when analyzing Plaintiff’s ability to understand, remember, or apply information, the

ALJ compared Plaintiff’s self-reported issues with following instructions with her ability to recite both

immediate- and delayed-recall items during the psychological consultative examination, as well as her

fund of general knowledge, her awareness of current events, and her ability to complete assigned


                                                      10
     Case: 1:19-cv-04380 Document #: 24 Filed: 07/16/20 Page 11 of 26 PageID #:1194



multi-step tasks. [R. 23.] When analyzing Plaintiff’s ability to interact with others, the ALJ compared

Plaintiff’s self-reported issues in this area with Plaintiff’s self-report that she gets along “pretty well” with

authority figures, as well as the fact she has never lost a job due to conflicts with others, that she interacts

with others during her bi-weekly grocery store trips, and that she drives a motor vehicle (presumably this

involves understanding social cues and appropriately interacting with the motoring public during all traffic

situations). [R. 23-24.] When analyzing Plaintiff’s abilities in the areas of concentrating, persisting, or

maintaining pace, the ALJ compared Plaintiff’s self-reported issues in this area (not finishing tasks and

not handling stress or changes in routine well) with Plaintiff’s reports that she watches television without

issue and that she drives a car (“which necessarily requires maintaining a vehicle in a lane of traffic,

adhering to traffic signs and signals, responding to changes in traffic patterns, and following or

remembering directions to get from place to place”), as well as results from Plaintiff’s psychological

consultative examination.6 [R. 24.] When analyzing Plaintiff’s abilities adapting or managing oneself, the

ALJ weighed factors such as Plaintiff’s 2015 hospitalization for suicidal ideation and Plaintiff’s need for

in-home community support services once a week, against the fact Plaintiff lives alone in a house, cares

for herself and her household (e.g., personal hygiene, cooks simple frozen meals, cleaning, laundry), cares

for her children a few days a week, drives a car, and shops for groceries bi-weekly.7 Id.


6
     Plaintiff argues the ALJ “essentially dismissed Plaintiff’s inability to complete tasks or handle stress or changes in
routine,” but provides no evidence in support of her claims. [Dkt. 10, p. 9.] The Court “will not scour a record to locate
evidence supporting a party’s legal argument.” Estate of Moreland v. Dieter, 395 F.3d 747, 759 (7th Cir. 2005); see also,
Herrman v. Astrue, 2010 WL 356233, at *12 (N.D. Ill. Feb. 1, 2010) (same). Nonetheless, the Court notes that Ms. Kain’s
August 2016 Function Report details that Plaintiff easily gets distracted (“can only focus for about 10 min. at a time”),
but also details that Plaintiff is able to complete tasks (laundry, cleaning, vacuuming) even though it may take her several
hours. [R. 391, 394.] The Court does not believe the ALJ’s consideration of this specific information, in toto with the
factors the ALJ specifically detailed, would alter the ALJ’s conclusions about Plaintiff’s abilities in the areas of
concentration, persistence, or pace, particularly because the ALJ accounted for such limitations in the RFC (i.e., only
variable-rate work; no assembly line work or work where the machine sets the pace; only simple, routine work with only
occasional decision making). [R. 25.]
7
     While one might wonder whether Plaintiff is only able to do these things because she gets in-home community
support (Plaintiff does not make this argument), the Court has reviewed the notes related to Plaintiff’s community
support visits and phone calls. The Court has detailed what Plaintiff’s community support basically entails in Section
1(b) (see supra, p. 3-4), and these services are, in the Court’s opinion, less related to management of Plaintiff’s daily life
and more akin to an adept friend who occasionally checks in with Plaintiff and helps her fill out applications or
accompanies her to a governmental appointment.

                                                             11
     Case: 1:19-cv-04380 Document #: 24 Filed: 07/16/20 Page 12 of 26 PageID #:1195



         The Court finds this constitutes “such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Barnett, 381 F.3d at 668. Thus, the ALJ’s analysis here has adequate

support. While there may be other evidence that could support/disprove any of the ALJ’s conclusions in

her Paragraph B analysis,8 this is merely a question of weighing the evidence. Even if reasonable minds

could differ here concerning whether these facts correlate to the result obtained by the ALJ, whether the

ALJ was correct in her analysis, or whether Plaintiff might ultimately be disabled, such other reasonable

minds might disagree and believe the opposite. As in all Social Security disability cases, “there are positive

signs and negative signs regarding plaintiff’s capabilities in [various] area[s]; these were conflicts that the

ALJ had to resolve.” Shaun R. v. Saul, 2019 WL 6834664, at *5 (N.D. Ill. Dec. 16, 2019). Here, the Court

finds the ALJ properly “engaged with both sides of the record – Plaintiff cannot establish error simply

because the ALJ “weighed the evidence in a different way than Plaintiff would have liked.” Bertha M. v.

Saul, 395 F. Supp. 3d 963, 972 (N.D. Ill. Sept. 17, 2019). Therefore, the Court must affirm the ALJ’s

decision as having adequate Paragraph B support. Elder, 529 F.3d at 413 (even if reasonable minds could

disagree, court must nevertheless affirm denial of benefits if adequately supported).

         In support of her Paragraph C arguments, Plaintiff only relies on her own subjective reports of

symptoms and the opinions of her psychiatrist and therapists, which ALJ found inconsistent with the

record in several respects (discussed in Sections III(b) and (c), infra). Moreover, Plaintiff identifies no

evidence the ALJ should have considered that demonstrates she has a “marginal adjustment” in

adaptation (as defined by the listings, “marginal adjustment” means such fragile adaptation that a person




8     The Court does not believe the only additional evidence cited by Plaintiff related to Plaintiff’s Paragraph B limitations
(namely, “that the ALJ failed to mention that in addition to the hospitalization, there were several documented instances
of self-inflicted [c]uts, one of which resulted in emergency room treatment” [dkt. 10, p. 9]) would have yielded a different
result the ALJ had considered it as part of her Paragraph B analysis. While the ALJ did not detail this fact at Step Three,
because the Court must read ALJ opinions as a whole to ascertain whether an ALJ considered all of the relevant evidence,
it is clear the ALJ did consider this evidence when later in her opinion she addressed the exact medical records cited by
Plaintiff acknowledging the cutting episodes and emergency room visit, as well as noting that Plaintiff “continued to
report ongoing symptoms” despite treatment. [R. 49-50]; Torre v. Colvin, 2015 WL 2193861, n. 2 (N.D. Ill. May 7, 2015)
(citing Curvin v. Colvin, 778 F.3d 645, 649 (7th Cir.2015)); see also Orlando v. Heckler, 776 F.2d 209, 213 (7th Cir.1985).
                                                             12
    Case: 1:19-cv-04380 Document #: 24 Filed: 07/16/20 Page 13 of 26 PageID #:1196



is “unable to function outside of [the] home,” and may be evidenced by “a significant change in

medication” or required hospitalization). 20 C.F.R. Pt. 404, Subpt. P, App. 1, § 12.00G2c; Ribaudo, 458

F.3d at 583 (plaintiff has the burden of showing his impairments meet a listing, and he must show his

impairments satisfy all of the various criteria specified in the listing); Alesia v. Astrue, 789 F. Supp. 2d 921,

932 (N.D. Ill. 2011) (citing Scheck v. Barnhart, 357 F.3d 697, 700-01 (7th Cir.2004) for the proposition that

the “ALJ need not specifically articulate why a claimant falls short of a particular listing unless the claimant

has presented substantial evidence that she meets or equals the listing.”)). The ALJ explained that she did

not find that the evidence established this extreme level of marginal adjustment. [R. 24.] Likewise, the

Court was not able to independently identify any information demonstrating this adjustment limitation.

To the extent Plaintiff’s complaint is about the ALJ’s articulation, the Court finds the ALJ’s

seven-paragraph discussion of the mental impairment listings here sufficient in light of Seventh Circuit

case law affirming decisions where ALJs did not discuss even a single listing at Step Three. See, e.g., Curvin,

778 F.3d at 650 (affirming a single-paragraph step three finding that “did not specify which impairments

he considered and did not specifically discuss the evidence”); Rice v. Barnhart, 384 F.3d 363, 369-70 (7th

Cir. 2004) (affirming despite the fact that ALJ “nowhere expressly referred” to the relevant listing).

        Ultimately, the Court cannot find grounds to remand based on the ALJ’s Step Three analysis.

      b.    Subjective Symptom Analysis

        Next, Plaintiff takes issue with the ALJ’s analysis of Plaintiff’s subjective symptoms and alleges

the ALJ “cherry picked” the evidence and “[i]mpl[ied] that Plaintiff was not being truthful.” [Dkt. 10,

p. 11.] Despite these “vigorous assertions,” Plaintiff identifies no specific phrases or findings which she

criticizes from the ALJ’s findings. Migdalia M v. Saul, 414 F. Supp. 3d 1126, 1134 (N.D. Ill. 2019)

(collecting cases for the proposition that “as always, vigorous assertions do not carry the day; proof is

required. Phrased differently, saying so doesn’t make it so.”)

        With respect to an ALJ’s subjective symptom analysis, although the SSA has eliminated the use


                                                       13
     Case: 1:19-cv-04380 Document #: 24 Filed: 07/16/20 Page 14 of 26 PageID #:1197



of the term “credibility,” this does “not change the fact that ALJs must still assess the credibility of a

claimant’s assertions regarding [her] symptoms….” Joseph M. v. Saul, 2019 WL 6918281, at *7-8 (N.D. Ill.

Dec. 19, 2019). The court’s review of an ALJ’s assessment of a claimant’s subjective statements is

“extremely deferential.” Bates v. Colvin, 736 F.3d 1093, 1098 (7th Cir. 2013). If “an ALJ gives specific

reasons supported by the record, we will not overturn his credibility determination unless it is patently

wrong.” Curvin, 778 F.3d at 651. The ALJ’s analysis of a claimant’s allegations does not need to be

flawless: “[n]ot all of the ALJ’s reasons must be valid as long as enough of them are.” Halsell v. Astrue, 357

F. App’x 717, 722-23 (7th Cir. 2009) (emphasis in original); Simila v. Astrue, 573 F.3d 503, 517 (7th Cir.

2009). Only when an ALJ’s assessment “lacks any explanation or support…will [the court] declare it to

be ‘patently wrong.’” Elder, 529 F.3d at 413-14.

         The Court cannot find anywhere in the ALJ’s opinion where she implies Plaintiff was untruthful.

Rather, the ALJ notes that she has evaluated the Plaintiff’s subjective symptomology, and then goes on

to identify “several reasons why the claimant’s allegations of debilitating symptoms are neither entirely

consistent nor entirely supported by the evidence, and thus do not support additional limitations in the

residual functional capacity.” [R. 27.] The ALJ’s multi-paragraph analysis of the disagreements between

Plaintiff’s self-report of her symptoms and the evidence covers five major points and spans nine

paragraphs. [R. 27-28.]

         First, the ALJ noted that in contrast to Plaintiff’s testimony and a statement from Dr. Nagarakanti

on his opinion form, the record did not establish that Plaintiff’s mental health continued to decline over

time. [R. 27]. The ALJ cited numerous pieces of record evidence to support this finding, noting that:

(1) by February 2016, Plaintiff had stopped her self-injurious behavior and did not resume thereafter

[R. 556]9; (2) in April-May 2016, Dr. Nagarakanti reported Plaintiff was less depressed, and Plaintiff


9    Plaintiff notes that although she attributed the decrease in self-injury to having no contact with her abusive
boyfriend, the Record indicates Plaintiff was still considering letting him move in with her. [R. 556.] Plaintiff goes on to
speculate that “No doubt, any reversal in self-injury would be reversed.” [Dkt. 10, p. 11.] Although it may be more likely,
it does not necessarily follow that Plaintiff either returned to the abusive relationship or started to reinjure herself. Nor,
                                                             14
     Case: 1:19-cv-04380 Document #: 24 Filed: 07/16/20 Page 15 of 26 PageID #:1198



denied sadness, crying spells, and suicidal ideation and had euthymic mood and appropriate affect

[R. 596-97]; (3) although Plaintiff reported some sadness and anxiety in subsequent treatment notes, by

July 2017 she indicated this was manageable [R. 985], and Dr. Nagarakanti’s other mental status findings

were consistently normal (oriented, good grooming/hygiene, good eye contact, normal psychomotor

activity, no thought disorder, appropriate effect, no ideation) [R. 27, 977, 979, 985, 989]. Based on this

analysis, the Court finds the ALJ reasonably concluded that Plaintiff’s testimony that her mental condition

progressively declined was not borne out by the improved findings documented in these treatment notes.

         The ALJ also considered that, in contrast to Plaintiff’s report that her mental health declined over

time, the record reflects few changes to Plaintiff’s medication regimen between May 2016 and March

2018 – she was prescribed the same dosages of Klonopin, Depakote, and Lexapro, with the only

difference being discontinuing Trazodone and adding Seroquel.10 [R. 27, 596, 977.] The ALJ further noted

that Plaintiff was able to manage her medications.11 [R. 27, 799, 811.] It is not unreasonable for the ALJ

to infer that Plaintiff’s medications would have been adjusted if her mental condition progressively

deteriorated as Plaintiff testified. See, e.g., Vance v. Astrue, 2013 WL 1136961, at *21 (S.D.W. Va. Mar. 18,

2013) (“there have been no major adjustments in his treatment/medication regimen suggesting any




more importantly for the Court’s purposes, the Record (i.e., the evidence in this case) does not indicate Plaintiff
continued engaging in self-harm in any later-dated progress notes.
10
     In fact, one record (slightly before this time frame) in particular evinces to the Court the nature of the small changes
that were made in response to Plaintiff’s complaints: on January 14, 2016, Plaintiff visited Dr. Nagarakanti on an
emergency basis because of increased stress and depressive symptoms; Plaintiff asked for a change to her medications.
After a 45-minute consult where Plaintiff reported, inter alia, that she had superficially cut herself a week prior, Dr.
Nagarakanti increased her Lexapro (from 10 mg a day to 20 mg a day), lowered her Klonopin (from 1 mg in the morning
and 1 mg in the evening to 1 mg a day), and lowered her Seroquel because Plaintiff reported not taking it and would
only take a half tab when she did take it (lowered to 1/2 a tab in the evening instead of a full tab.) Two weeks later, Dr.
Nagarakanti noted that Plaintiff “reports that she would like to continue on with the same medications.” [R. 571.]
11   Plaintiff highlights that she employs a memory aid in remembering to take her medications because she leaves them
out on the counter. [Dkt. 10, p. 12; R. 89.] This is the only mention of Plaintiff needing such a memory device in her
daily life and all its attendant tasks. The Court does not find this visual memory device persuasive evidence that would
have changed the ALJ’s opinion concerning whether Plaintiff’s subjective reports of the skill of managing her
medications was supported by the evidence. Moreover, on multiple dates, Dr. Nagarakanti specifically found Plaintiff
“to be capable of independently self-administering medications.” [R. 506, 508, 577, 597, 605, 608, 617, 620.]

                                                             15
     Case: 1:19-cv-04380 Document #: 24 Filed: 07/16/20 Page 16 of 26 PageID #:1199



deterioration of condition”).12 On the other hand, Plaintiff’s asserts that “[t]he sheer number of

psychotropic medications [Plaintiff] has been prescribed is, in and of itself, evidence of the seriousness

of her symptoms.” However, the cases cited by Plaintiff for this proposition do not, in fact, stand for this

proposition. Both cases cited by Plaintiff, Plessinger v. Berryhill, 900 F.3d 909, 916 (7th Cir. 2018) and

Carradine v. Barnhart, 360 F.3d 751, 755 (7th Cir. 2004), only bear out the proposition that “strong pain

medications corroborate a claimant’s credibility regarding the existence of pain; neither case speaks to

multiple medications being indicative of the existence of a claimant’s mental health symptoms, let alone

the seriousness of such symptoms. Moreover, as the Court recently noted in another case dealing with the

issue of medications for mental impairments, “the Court does not find the corroboration between

physical pain and prescription narcotics dealt with in Plessinger analogous to the situation at

hand…Plaintiff has not attempted to show a parallel between mental impairments and

medication…Narcotics [for pain] are a unique category of medication without a commonly recognized

psychotropic equivalent.” Elizabeth R. v. Saul, 2020 WL 362792, at *5 (N.D. Ill. Jan. 22, 2020). The same

holds true here. Thus, the Court does not find any error in the ALJ’s assessment that Plaintiff’s testimony

about progressive worsening of mental symptoms was inconsistent with the lack of significant adjustment

to her medication.

         The ALJ was required to consider these medical findings, medications, and course of treatment

when evaluating her subjective statements. 20 C.F.R. § 404.1529(c)(2), (c)(3)(iv)-(v). Contrary to Plaintiff’s

assertions, the ALJ never disputed Plaintiff still (even while managed by medications) had severe mental

impairments with ongoing symptoms that significantly limited her functioning. While the ALJ



12
     See also the following non-exhaustive list of cases indicating that physicians routinely adjust medications in response
to deterioration or improvement in condition: Barker v. Astrue, 2012 WL 4356248, at *4 (D. Colo. Sept. 24, 2012);
Gallamore v. Comm’r of Soc. Sec. Admin., 2009 WL 2371503, at *6 (D.S.C. July 31, 2009); Green v. U.S. Comm’r, Soc. Sec.
Admin., 2017 WL 7035682, at *5 (W.D. La. Dec. 22, 2017); Kroh v. Colvin, 2014 WL 4384675, at *22 (M.D. Pa. Sept. 4,
2014); Musgraves ex rel. MMM v. Colvin, 2013 WL 4455626, at *3 (W.D. Mo. Aug. 16, 2013); Rozeboom v. Colvin, 2014 WL
3695749, at *8 (N.D. Iowa July 23, 2014); Steinhoff v. Berryhill, 2018 WL 306680, at *2 (W.D. Pa. Jan. 5, 2018); Stickler v.
Colvin, 173 F. Supp. 3d 925, 938 (D.S.D. 2016); Wright v. Colvin, 2016 WL 5173523, at *4 (S.D. Ind. Aug. 30, 2016).
                                                            16
    Case: 1:19-cv-04380 Document #: 24 Filed: 07/16/20 Page 17 of 26 PageID #:1200



acknowledged that Plaintiff continued to report sadness and anxiety in treatment notes [R. 27], the ALJ

ultimately concluded that Plaintiff’s testimony that her mental health continued to progressively decline

over time (see, e.g., R. 78, 81, 83) was not fully substantiated by the Record. The Court does not find

Plaintiff’s argument persuasive that because Plaintiff was encouraged to see a therapist regularly, this

encouragement equates to the treatment notes being “far more remarkable than the ALJ implied.”

[Dkt. 10, pp. 11-12.] Similarly, the Court does not think consideration of the fact that some treatment

notes (the same set of ones that the ALJ acknowledged sadness and anxiety; R. 977, 979, 985, 989) showed

Plaintiff was not sleeping well, or that she was occasionally tearful during examination, would have

changed the ALJ’s entire calculus of whether Plaintiff’s mental health was on par with her subjective

statements; enough of the ALJ’s reasons here are valid and supported. Halsell, 357 F. App’x at 722-23.

       The ALJ also found that Plaintiff’s alleged degree of limitation was inconsistent with her

performance on mental testing at the consultative examination. [R. 27.] As the ALJ noted, during the

mental status portion of the exam, Plaintiff was able to repeat digits forward and backward, recall all

items in a delayed recall test, perform serial 3’s from 100 to 85 without error, spell “Friday” forward and

backward, and had a fair fund of knowledge with awareness of current events. [R. 27-28, 688-89.] The

ALJ also noted Plaintiff had “no difficulty” drawing complex and abstract shapes and adequate ability in

completing a multi-step drawing task. [R. 28, 689.] Based on this, the ALJ concluded that Plaintiff’s

alleged degree of limitation was inconsistent with her good performance on the range of psychological

testing at the consultative examination. [R. 27-28.] Simply put, the ALJ considered the required medical

evidence of record when weighing Plaintiff’s reports about her limitations, 20 C.F.R. § 404.1527(c)(2),

and the Court cannot say that the ALJ’s analysis and conclusions do not reasonably stem therefrom.

       The ALJ next concluded that Plaintiff’s range of daily activities were not limited to the extent one

would expect given her complaints of disabling symptoms and limitations. [R. 28.] Specifically, the ALJ

considered Plaintiff’s reports that she lived independently, cared for her children, cared for her personal


                                                    17
    Case: 1:19-cv-04380 Document #: 24 Filed: 07/16/20 Page 18 of 26 PageID #:1201



hygiene, prepared meals, did household chores, drove, and shopped. [R. 28, 375-79, 688.] Contrary to

Plaintiff’s assertions, the ALJ did not “notably…neglect[] to mention that Plaintiff only has custody of

her children three or four days per week, and that she has weekly support services.” [Dkt. 10, p. 13.] In

fact, this assertion baffles the Court as the ALJ mentioned these exact things: “claimant…care[s] for her

3 children who are in her custody 3 to 4 days per week” [R. 28] and “claimant [receives] in-home

community support services once per week” [R. 24], demonstrating that she did indeed consider them.

As courts read ALJ decisions as a whole, it would be a “needless formality” to require ALJs to repeat

redundant discussions of evidence that appear elsewhere in the decision, and we will not do so here. Rice,

384 F.3d 363, at n. 5; Curvin, 778 F.3d 645, 650 (“[w]e do not discount [an ALJ’s discussion of the

evidence] simply because it appears elsewhere in the decision. To require the ALJ to repeat such a

discussion throughout his decision would be redundant.”). Moreover, Plaintiff’s own treaters at AID

reported that Plaintiff “is able to care of (sic) her daily living needs independently.” [R. 580 (June 2015

Behavioral Health Assessment).]

        Although Plaintiff disagrees with how the ALJ weighed her daily activities, ALJs are required to

consider daily activities in assessing a claimant’s subjective allegations, 20 C.F.R. § 404.1529(c)(3)(i), and

this was only one factor in the ALJ’s analysis. Plaintiff’s argument in this respect once again questions

the weight the ALJ gave to the evidence. See Stephens, 888 F.3d at 327 (subjective disagreement with ALJ’s

judgment is not a basis for reversal). As before, Plaintiff cannot establish error here simply because the

ALJ “weighed the evidence in a different way than Plaintiff would have liked.” Bertha, 395 F. Supp. 3d at

972. In this case, the ALJ properly considered Plaintiff’s daily activities not as conclusive evidence she

could work full-time, but instead as one piece of evidence when assessing whether the record supported

the extent of limitation Plaintiff alleged. See Alvarado v. Colvin, 836 F.3d 744, 750 (7th Cir. 2016) (signals

and citations omitted) (“it is entirely permissible to examine all of the evidence, including a claimant’s

daily activities, to assess whether testimony about the effects of her impairments was credible or


                                                     18
    Case: 1:19-cv-04380 Document #: 24 Filed: 07/16/20 Page 19 of 26 PageID #:1202



exaggerated.”).

        Lastly, the ALJ noted that Plaintiff testified that although she tried to return to work after her

alleged disability onset, she was unable to sustain those jobs because she had increased anxiety in social

situations, and the jobs she attempted were social in nature. [R. 28.] Specifically, Plaintiff testified that

she worked for six months checking patrons in at the front desk of an aquatic center, but became

overwhelmed because there were “so many people” including “kids and everyone running around,” and

she had difficulty being “around that many people” due to her impairments. [R. 85-88.] The ALJ

explained that these positions had been more social in nature, and that the RFC addressed this by

including social restrictions which limited Plaintiff to no work with the public as part of routine job duties

and only occasional interaction with coworkers and supervisors. [R. 25, 28.] Plaintiff takes issue with the

ALJ’s consideration of her limits here, but again fails to explain what additional restrictions the ALJ

should have included or what record evidence proved such additional restrictions were necessary. As

Plaintiff has not met her burden of proving her specific functional restrictions, the Court cannot remand

in light of the fact there are no identified “evidence-based restrictions that the ALJ could include in a

revised RFC finding on remand.” Jozefyk v. Berryhill, 923 F.3d 492, 496 (7th Cir. 2019); Weaver v. Berryhill,

746 F. App’x 574, 579 (7th Cir. 2018) (plaintiff’s burden, not ALJ’s, to prove specific functional

restrictions).

        Ultimately, despite her analysis of Plaintiff’s subjective statements, the ALJ included extensive

functional restrictions in the RFC finding to accommodate Plaintiff, including limitations on: (1)

environmental irritants; (2) workplace hazards; (3) task complexity; (4) task changes; (5) social

interactions; (6) work pace; (7) tandem work; (8) work rate; (9) decision making; and (10) changes in work

setting. [R. 25.] These limitations reflect that the ALJ gave some credit to Plaintiff’s statements, “as

evinced by the ALJ’s decision to limit [Plaintiff’s] range of work” significantly when assessing her RFC.

See Schmidt v. Astrue, 496 F.3d 833, 844 (7th Cir. 2007). As the ALJ considered proper regulatory factors


                                                     19
     Case: 1:19-cv-04380 Document #: 24 Filed: 07/16/20 Page 20 of 26 PageID #:1203



when weighing Plaintiff’s statements, and adequately explained her analysis to the Court’s satisfaction as

per above, it was not “patently wrong” for her to “tailor an RFC that fit [Plaintiff’s] limitations, though

not necessarily the intensity to which she testified.” Green v. Saul, 781 F. App’x 522, 527 (7th Cir. 2019).

            Thus, the Court cannot remand the ALJ’s opinion based on the subjective symptom analysis.

       c.       Rejection of All Treating Source Opinions

            In her last argument, Plaintiff asserts the ALJ’s rejection of the opinions of all three of Plaintiff’s

treaters in favor of two state agency consultants constitutes reversible error. The Court does not agree

that the ALJ’s analysis was flawed in this respect.

            At the outset, it becomes critical to note that two out of three of these treaters at issue, Ms. Janesa

Roman, MHP/BA,13 and Ms. Melissa Kain, QMHP, are not considered “acceptable medical sources”

under Social Security rules. 20 C.F.R. § 404.1502(a) (OASDI), § 416.902(a) (SSI). The third treater, Dr.

Nageswara Nagarakanti, MD, does qualify as “acceptable medical source.”

            The Social Security regulations applicable to Plaintiff’s claim separate medical evidence into two

categories: “acceptable medical sources” and “other sources.”14 The distinction between “acceptable

medical sources” and medical sources that are considered “other sources” is important because only

“acceptable medical sources” can give medical opinions and be considered treating sources. 20 C.F.R.

§ 404.1527(a)(2); SSR 06-03p. Acceptable medical sources are limited to licensed physicians, licensed or

certified psychologists, licensed optometrists, licensed podiatrists, and qualified speech-language

pathologists. 20 C.F.R. § 404.1502(a) (OASDI), § 416.902(a) (SSI). On the other hand, “other sources”

include medical sources, such as nurse practitioners, social workers, and therapists, as well as non-medical

sources, such as educational personnel and relatives. § 404.1513(d); Carolyn A. Kubitschek, Jon C. Dubin,




13   The ALJ misidentifies this provider as James Roman. [R. 29; R.916.]
14   The Social Security Administration has adopted regulations applicable to claims filed after March 27, 2017 that
amend or rescind many of the regulations applicable to Plaintiff’s claims (which were filed as late as July 14, 2016, see
fn. 3, supra). The Court acknowledges this here in lieu of noting it after each regulation.
                                                           20
    Case: 1:19-cv-04380 Document #: 24 Filed: 07/16/20 Page 21 of 26 PageID #:1204



Soc. Sec. Disab. Law & Procedure in Federal Court, § 2:25 (Jan. 2020 update).

        Pursuant to the rules applicable at the time of Plaintiff’s disability applications, if a treating

physician’s opinion is well-supported and is not inconsistent with the other substantial evidence in the

record, it is entitled to controlling weight. 20 C.F.R. 404.1527(c)(2). The Seventh Circuit accords great

deference to the opinions of treating physicians because of their greater familiarity with the Plaintiff’s

conditions and circumstances. Gudgel v. Barnhart, 345 F.3d 467, 470 (7th Cir. 2003). However, “[o]nly

‘acceptable medical sources,’ such as licensed physicians, can be characterized as treating sources” subject

to the treating physician rule. Phillips v. Astrue, 413 F. App’x 878, 884 (7th Cir. 2010). There must be some

evidence from an “acceptable medical source” for the ALJ to find a medically determinable impairment

exists. SSR 06–03p, 2006 WL 2329939 (2006).

        Nonetheless, opinions from medical sources that are not “acceptable medical sources” are to be

considered by an ALJ too. This is because under applicable Social Security Rulings, “as our health care

system changes and evolves, more and more medical professionals who do not qualify as ‘acceptable

medical sources’ are providing medical treatment and evaluation that would have been provided by an

‘acceptable medical source’ in the past.” Grosjean v. Colvin, 2014 WL 4494415, at *11 (N.D. Ind. Sept. 12,

2014) (referring to SSR 06-03P). In fact,

        With the growth of managed health care in recent years and the emphasis on containing
        medical costs, medical sources who are not “acceptable medical sources,” such as nurse
        practitioners, physician assistants, and licensed clinical social workers, have increasingly
        assumed a greater percentage of the treatment and evaluation functions previously
        handled primarily by physicians and psychologists. Opinions from these medical sources,
        who are not technically deemed “acceptable medical sources” under our rules, are
        important and should be evaluated on key issues such as impairment severity and
        functional effects, along with the other relevant evidence in the file.

SSR 06-03P, 2006 WL 2329939 (S.S.A.). “Opinions from ‘other medical sources’ may reflect the source’s

judgment about some of the same issues addressed in medical opinions from ‘acceptable medical sources,’

including symptoms, diagnosis and prognosis, what the individual can still do despite the impairment(s),

and physical and mental restrictions. Grosjean, 2014 WL 4494415, at *11. Thus, an ALJ should evaluate

                                                      21
    Case: 1:19-cv-04380 Document #: 24 Filed: 07/16/20 Page 22 of 26 PageID #:1205



“other source” opinions based on the same kinds of factors that are used to evaluate acceptable medical

sources, such as the length of the treatment relationship and frequency of examination; the consistency

of the opinion with other evidence; whether the treater is a specialist; and the quality of support of the

opinion. SSR 06-03p; 20 C.F.R. §§ 404.1527(a)-(d) and 416. 927(a)-(d); Phillips v. Astrue, 413 Fed. Appx.

878, 884 (7th Cir.2010) (“In deciding how much weight to give to opinions from these ‘other medical

sources,’ an ALJ should apply the same criteria listed in § 404.1527(d)(2).”). Finally, “[a]lthough the

opinions of other medical sources are important and should be considered when evaluating key issues

such as impairment severity and functional effects, their findings [alone] cannot establish the existence

of a medically determinable impairment.” Phillips v. Astrue, 413 Fed.Appx. 878, 884 (7th Cir.2010) (citation

and signals omitted).

        When “treating and consulting physicians present conflicting evidence, the ALJ may decide

whom to believe, so long as substantial evidence supports that decision.” Dixon v. Massanari, 270 F.3d

1171, 1178 (7th Cir. 2001). ALJs are allowed to give greater weight to the opinions of reviewing doctors

than treating physicians in appropriate circumstances. Ketelboeter v. Astrue, 550 F.3d 620, 625 (7th Cir.

2008); Schmidt, 496 F.3d at 843. While the ALJ must provide “good reasons” for how much weight he

gives to a treating source’s medical opinion, the Seventh Circuit upholds “all but the most patently

erroneous reasons for discounting a treating physician’s assessment,” which is “a very deferential

standard.” Collins v. Astrue, 324 Fed. Appx. 516, 520 (7th Cir. 2009); 20 C.F.R. § 416.927(c)(2); Stepp v.

Colvin, 795 F.3d 711, 718 (7th Cir. 2015); Elder, 529 F.3d at 415. In doing so, “the ALJ need not explicitly

discuss and weigh each factor.” Collins v. Berryhill, 743 F. App’x 21, 25 (7th Cir. 2018). While the ultimate

finding of disability is reserved to the Commissioner, Clifford v. Apfel, 227 F.3d 863, 870 (7th Cir. 2000),

the ALJ still needs to follow the proper steps when discounting the opinion of a treating source.

        In the instant matter, the ALJ considered and then rejected the opinions of all three of Plaintiff’s

mental health treaters, Ms. Janesa Roman, MHP/BA, Ms. Melissa Kain, QMHP, and Dr. Nageswara


                                                     22
     Case: 1:19-cv-04380 Document #: 24 Filed: 07/16/20 Page 23 of 26 PageID #:1206



Nagarakanti, MD. While the ALJ gave little weight to statements from these mental health providers, she

cited many reasons for doing so and supported those reasons with specific record evidence.

         As an initial point, Plaintiff complains that the ALJ did not identify Ms. Kain’s credentials or

discuss the treatment relationship between Plaintiff and Ms. Kain [dkt. 10, p. 14], but this is simply

erroneous. In fact, the ALJ pointed out Ms. Kain was a Q.M.H.P. and began providing therapy for the

claimant in June 2015, and she discussed Ms. Kain’s therapy notes in her decision. [R. 49-50.] Again, it

does not matter that the ALJ mentioned this in a prior section of her opinion – it is clear the ALJ was

aware of Ms. Kain’s credentials and her ongoing relationship as Plaintiff’s therapist. It would be a

“needless formality” to require the ALJ to repeat this information in her discussion of these providers’

opinions. Rice, 384 F.3d 363, at n. 5; Curvin, 778 F.3d at 650. Likewise, although Plaintiff argues the ALJ

failed to identify the nature or length of the treatment relationship Plaintiff had with Dr. Nagarakanti

[dkt. 10, p. 15], the ALJ also identified this information earlier in her opinion.15 [R. 26].

         Addressing Ms. Kain’s and Ms. Roman’s opinions, the ALJ first correctly noted that they are not

acceptable medical sources under SSA’s regulations. [R. 29.] See 20 C.F.R. § 404.1502. Plaintiff is simply

mistaken that these providers are “treating therapists” whose opinions fall under the “treating physician

rule,” as set forth above. The fact that an opinion “did not come from an acceptable medical source” is

an “entirely valid” reason for discounting it. Shaun R., 2019 WL 6834664, at *7. Yet the ALJ did not

“primarily” rely on this factor, as Plaintiff alleges. The ALJ gave several other reasons why she found Ms.

Kain’s and Ms. Roman’s opinions unsupported by and inconsistent with other evidence in the record.

First, the ALJ concluded that their description of the claimant’s ongoing symptoms – lack of focus, poor

concentration, and impaired memory – was inconsistent with the Plaintiff’s performance during mental



15
     Plaintiff makes no similar argument about Ms. Roman, which was curious to the Court because the ALJ does fail
to discuss the treatment relationship Plaintiff had with Ms. Roman. However, the Court was unable to find this
information in the Record, as there only appears to be a single, undated, two-page letter written by Ms. Roman on
Plaintiff’s behalf related to Plaintiff’s SSDI Request for Reconsideration. [R. 915-16.] The Court suspects this is why the
ALJ did not mention the treatment relationship Plaintiff had with Ms. Roman, and why Plaintiff waived this argument.
                                                            23
     Case: 1:19-cv-04380 Document #: 24 Filed: 07/16/20 Page 24 of 26 PageID #:1207



status testing at the consultative examination. [R. 29; 688-89.] Plaintiff again has a disagreement here with

how the ALJ weighed competing evidence in the record, arguing that the ALJ should have disregarded

that testing performance and credited her long-term therapists’ opinions. [Dkt. 10, p. 15.] However, as

ALJs are allowed to consider inconsistencies between opinions and other record evidence in weighing

those opinions (20 C.F.R. § 404.1527(c)(4)), the Court cannot second-guess the ALJ’s judgment based

on Plaintiff’s subjective disagreement with how the ALJ resolved this evidentiary conflict. Stephens, 888

F.3d at 327; Bertha M., 395 F. Supp. 3d at 972. The ALJ also concluded that Ms. Kain’s and Ms. Roman’s

opinions were inconsistent with the predominantly normal mental status findings documented in Dr.

Nagarakanti’s treatment notes (see Section III(b), supra), found their statements about social interaction

concerns inconsistent with Plaintiff’s own reports of her level of activity and her statements to providers,

and concluded that their opinions were otherwise inconsistent with plaintiff’s degree of activity.16 [R. 29.]

The Court cannot second-guess the ALJ’s judgment on this topic either, as Plaintiff invites it to do.

         The ALJ gave little weight to Dr. Nagarakanti’s opinion for similar reasons. As the ALJ recounted,

Dr. Nagarakanti opined that Plaintiff had severe deficits in all areas of work-related functioning on one

form, and rated her as having either the most or second-most limited degree of work functioning in every

single area on a second opinion form. [R. 29-30, 772-73, 1052-55.] However, the ALJ concluded these

“extreme assessments” lacked record support from Dr. Nagarakanti’s own treatment notes, which

documented primarily normal findings. [R. 30.] Once again, the ALJ acknowledged that Plaintiff

continued to report “some sadness and anxiety” in those notes, but pointed out that the balance of mental




16
     The Seventh Circuit has long held that an ALJ “need not provide a complete written evaluation of every piece of
testimony and evidence.” Pepper v. Colvin, 712 F.3d 351, 362 (7th Cir. 2013) (citation omitted). This is particularly true
here when the Plaintiff asks the Court to remand on the basis that the ALJ failed to “consider how even [Plaintiff’s]
basic activities would be affected if she did not have the assistance of a case worker, or if she had to care for her children
more than half of a week.” [Dkt. 10, p. 15.] It is plain to the Court the ALJ knew about these things because she
mentioned them in her opinion, discussed supra, p. 17-18. [R. 24, 28.] Moreover, there is nothing to suggest Plaintiff’s
custody arrangement had changed or was going to change, nor did the Record suggest the relationship with Plaintiff’s
case worker/community support person was going to end if she got a full-time job. The ALJ does not need to consider
such wild conjecture or speculation.
                                                             24
    Case: 1:19-cv-04380 Document #: 24 Filed: 07/16/20 Page 25 of 26 PageID #:1208



status findings were normal, including oriented times three, good grooming/hygiene, good eye contact,

normal psychomotor activity, no thought disorder, appropriate affect and mood, and no ideation. [R. 30;

688-89, 977, 979, 985, 989.]. The ALJ also found Dr. Nagarakanti’s endorsement of such extreme

restrictions inconsistent with the fact that he made few changes to Plaintiff’s medication regimen over a

longitudinal period (see p. 15, supra), “which appears contradictory to the idea that the claimant’s

symptoms have continued to remain unstable or out of control over time.” [R. 30, 596, 977.] As with Ms.

Kain’s and Ms. Roman’s opinions, the ALJ again concluded that Dr. Nagarakanti’s opinion was

inconsistent with the Plaintiff’s self-reported activities. [R. 30, 375-79, 688.] These explanations are

“sufficiently specific” enough to allow the Court to understand the weight the ALJ gave to Dr.

Nagarakanti’s medical opinion and the reasons for that weight. Collins, 324 F. App’x at 520.

         ALJs are allowed to assess whether a physician’s opinions are consistent with his or her own

treatment notes when weighing those opinions, and ALJs are allowed to discount opinions from treating

sources that are unsupported by and inconsistent with the providers’ own treatment notes, course of

treatment, and other record evidence. See 20 C.F.R. § 404.1527(c)(3)-(4) and (6); also see, e.g., Knight v.

Chater, 55 F.3d 309, 314 (7th Cir. 1995) (affirming ALJ’s determination that medical findings in treating

physician’s notes did not support his opinion, noting “[t]he ALJ was allowed to conclude that these notes

do not provide adequate clinical support for (treater’s) opinion on the residual capacity form.”). Thus,

because Dr. Nagarakanti’s opinion “was not well-supported by medical evidence,” the ALJ was allowed

to discount it, and provided her reasons for so doing. See Skarbek v. Barnhart, 390 F.3d 500, 503 (7th Cir.

2003).

         On the other hand, the ALJ gave great weight to the opinions of the psychologists who reviewed

the record, Drs. Fritz and Tin, because she concluded their opinions were consistent with the longitudinal

improvement in Plaintiff’s mental condition documented in Dr. Nagarakanti’s treatment notes, with

Plaintiff’s good performance on mental status testing at the consultative examination, and with the


                                                    25
    Case: 1:19-cv-04380 Document #: 24 Filed: 07/16/20 Page 26 of 26 PageID #:1209



claimant’s recitation of her own activities of daily living, as discussed supra. [R. 30.] As the regulations

recognize, ALJs are required to consider opinions from reviewing psychologists because those

consultants “are highly qualified and experts in Social Security disability evaluation.” 20 C.F.R.

§ 404.1513a(b)(1). Furthermore, ALJs are instructed to give greater weight to opinions that are consistent

with the overall record, 20 C.F.R. § 404.1527(c)(4), which the ALJ found the opinions of Drs. Fritz and

Tin to be.

        In sum, the ALJ provided several “good reasons” and adequately explained why she found the

record better supported the opinions of the two reviewing psychologists than the opinions of Plaintiff’s

treating psychiatrist or her therapists. Because the ALJ cited substantial evidence to support her decision

to credit the opinions of Drs. Fritz and Tin over the opinions of Dr. Nagarakanti, Ms. Kain, and Ms.

Roman, the Court cannot remand on this basis.

IV. Conclusion

      For the foregoing reasons, Plaintiff’s motion for summary judgment [dkt. 10] is DENIED;

Defendant’s motion for summary judgment [dkt. 17] is GRANTED. The Court affirms hereby the final

decision of the Commissioner denying benefits.


ENTERED: 07/16/2020
                                                         ________________________________
                                                         Susan E. Cox,
                                                         United States Magistrate Judge




                                                    26
